Citation Nr: 1638305	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-20 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to January 17, 2012, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied a rating in excess of 30 percent for PTSD and entitlement to TDIU.  Jurisdiction over these claims was subsequently transferred to the VA RO in Winston-Salem, North Carolina.

In January 2016, the Board remanded the case for further development and it now returns for final appellate review.  At such time, the Board noted that, in a February 2012 rating decision, a 50 percent rating for PTSD, effective January 17, 2012, was granted.  In a March 2012 letter, the Veteran indicated that he was not seeking a rating in excess of 50 percent for PTSD, and withdrew such portion of his appeal.  However, he stated that he was still seeking a rating in excess of 30 percent prior to January 17, 2012.  He made no statement in regard to his claim for a TDIU.  Consequently, the Board recharacterized the issues on appeal as shown on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems


FINDINGS OF FACT

1.  For the appeal period prior to January 17, 2012, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, as a result of his psychiatric symptomatology, to include disturbances in mood and motivation, anxiety, impaired judgment, difficulty with relationships, and occasional thoughts of hurting himself, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  The Veteran is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the appeal period prior to January 17, 2012, the criteria for 50 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2009 letter, sent prior to the initial unfavorable decision issued in June 2009, advised the Veteran of the evidence and information necessary to substantiate claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, post-service treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations in February 2008, April 2009, and January 2012.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes; however, in November 2009, the Veteran noted that the April 2009 VA examination seemed short and that the examiner did not directly ask him about VA treatment records that show increased symptomatology.  However, the Board finds that the April 2009 VA examination, as well as those conducted in February 2008 and January 2012, are adequate in order to evaluate the Veteran's claims as it includes an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Moreover, the examiners detailed the Veteran's reported symptoms and assessed how they impact his ability to function.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issues decided herein have been met.

As indicated previously, in January 2016, the Board remanded the case to obtain outstanding SSA and VA treatment records, which were obtained and associated with the record later that month.  Therefore, the Board finds that the AOJ has substantially complied with the January 2016 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a rating in excess of 30 percent prior to January 17, 2012, for his service-connected PTSD.  In this regard, such disability is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a).

Under Diagnostic Code 9411, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

During the February 2008 VA examination, the Veteran reported anxiety, increased startle response, hypervigilance, and one to three panic attacks per week; sleep impairment with nightmares; anger management problems, irritability, and bad temper; decreased energy, difficulty concentrating, and decreased interest in hobbies and social activities; and depression with crying spells about two times per week, interpersonal guardedness, feelings of a foreshortened life, emotional numbing detachment, and estrangement from others.  As to social functioning, the Veteran reported living with his wife since 1967 and his two grown children.  He explained that he spends most of the time watching television and visits his brother weekly, but otherwise he does not engage in social activities outside the house.  The examiner described the Veteran's mental status as follows: alert, oriented, and cooperative; no sign of a thought disorder, hallucinations, delusions, obsessions, compulsions, or phobias; no suicidal or homicidal ideation or intent; compromised insight and judgment; and reasonably intellectual capacity.  The Veteran reported that he had not worked fulltime since 2004, when he suffered work-related leg and shoulder injuries.  The examiner opined that, but for the Veteran's nonservice-connected physical problems, he could work "with some reduced reliability and productivity."  The examiner concluded that the Veteran's psychiatric disorder resulted in at least moderate to moderately severe social impairment and mild to moderate occupational impairment.  A GAF score of 50 was assigned.

In March 2009, the Veteran filed a claim for an increased rating for PTSD.  He and his wife reported that his symptoms, namely anger, depression, and nightmares had worsened since the February 2008 VA examination.

During the April 2009 VA examination, the Veteran reported a continuation of the symptoms reported on the prior examination, with the addition of more frequent nightmares; diminished concentration, energy, and interest; and sadness about half of the time and frequent crying spells.  As to social functioning, the Veteran reported that he has some friends and recreational pursuits, occasionally goes to church, and maintains a close relationship with his family.  The Veteran's mental status examination was unremarkable and a GAF score of 52 was assigned.  The examiner opined that the Veteran suffered from moderate psychiatric symptoms that "would make employment somewhat difficult," but would not "in and of themselves preclude employment."

In November 2009, the Veteran reported that he occasionally feels that it is "a waste of time . . . to keep on living."  Statement (November 11, 2009).  In January 2011, the Veteran reported a continuation of the previously reported symptoms and stated that he has "thoughts of hurting [himself] every now and then but no plan."  VA treatment record (January 18, 2011).  A GAF score of 50 was assigned.  Regular group therapy session notes show that the Veteran was consistently able to share and respectfully add to others in a group discussion and that he never demonstrated suicidal or homicidal ideation.  See, e.g., VA treatment record (January 21, 2011).

Upon VA examination conducted on January 17, 2012, which is the basis for the assignment of a 50 percent rating, PTSD was diagnosed and a GAF score of 51 was provided.  The examiner noted that the Veteran had moderate occupational impairment and mild social impairment, and indicated that his PTSD resulted in occupational and social impairment with reduced reliability and productivity.  It was also observed that, from April 2011 to December 2011, GAF scores of 50-51 were assigned by the Veteran's treating psychiatrist.  At such time, the Veteran reported that he had difficulty with anger.  He also indicated that he was married for 44 years, had a fantastic relationship with his children, and maintained friendships.  It was further noted that the Veteran last worked in 2004 and reported that his anxiety, temper, and difficulty with people would prevent him from working.  The Veteran reported that, in his last job, he owned his own business and the job before that was at First Union Bank Call Center where he had difficulty with his supervisors.  

With regard to symptoms, it was noted that the Veteran endorsed depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, flattened affect, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  It was further noted that he had guilt over acts of commission or omission, survivor guilt, reduction in awareness of surroundings, and derealization.  Upon mental status examination, the Veteran was alert and cooperative.  He was casually, but appropriately, dressed and grooming was good.  He was oriented times four, his affect was constricted, and his mood was "sort of depressed."  No abnormal motor movements were observed.  Speech was of a normal rate, tone, and volume.  Thought processes were logical and goal-directed.  No delusional beliefs were detected.  Auditory, visual, and olfactory hallucinations were denied.  Suicidal and homicidal ideations were denied.  Attention abstraction ability, and memory were within normal limits.  Insight and judgment were good.

 SSA records reflect that the Veteran's claim for disability benefits based upon a shattered femur in the right leg from an automobile accident was denied.  In this regard, SSA determined that, based on the Veteran's age, education, and past work experience, he was capable of performing work. 

Based on the foregoing, the Board finds that, for the appeal period prior to January 17, 2012, the Veteran's PTSD was characterized by anxiety, increased startle response, hypervigilance, and one to three panic attacks per week; chronic sleep impairment; anger management problems, irritability, and bad temper; decreased energy, difficulty concentrating, and decreased interest in hobbies and social activities; and depression with crying spells, interpersonal guardedness, feelings of a foreshortened life, emotional numbing detachment, and estrangement from others.  The Board finds, and the February 2008 VA examiner similarly determined, that these symptoms resulted, at worst, in occupational and social impairment with reduced reliability and productivity.  Accordingly, prior to January 17, 2012, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by a 50 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board finds that the next higher rating, 70 percent, is not warranted at any time during the relevant appeal period.  While the Veteran's disturbances in mood and motivation, anxiety, impaired judgment, difficulty with relationships, and occasional thoughts of hurting himself are similar to symptoms associated with 70 and 100 percent ratings, these levels of severity contemplate occupational and social impairment, with deficiencies in most areas (70 percent) and total occupational and social impairment (100 percent).

Moreover, such deficiencies must be "due to" the symptoms listed for the 70 or 100 percent rating levels, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  That is, for instance, simply because the Veteran has panic attacks and depression, and because the 70 percent level contemplates panic and depression does not mean his psychiatric disorder rises to the 70 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of panic attacks and depression.

The Board finds that the Veteran's symptoms did not occur at the severity, frequency, or the duration required for 70 or 100 percent ratings.  Specifically, while the Veteran experienced symptoms of panic and depression, such as weekly panic attacks and frequent depression with crying spells, such symptoms did not occur at frequency or with such severity as the "near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively" that warrants a 70 percent rating.  While the Veteran experienced disturbances in motivation and estrangement from others, he had some friends and recreational pursuits, occasionally went to church, and maintained a close relationship with his family.  See, e.g., VA examination (February 2008).  Additionally, while he reported suicidal ideation and irritability, he consistently denied any plan to harm himself or others.  Moreover, VA mental health treatment providers consistently found that the Veteran was not a danger to himself or others.  Finally, none of the other symptoms characteristic of a 70 percent rating are present-speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships. 38 C.F.R. § 4.130.

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that prior to January 17, 2012, his psychiatric disorder was productive of no more than occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 114.  Accordingly, prior to January 17, 2012, a 50 percent rating, but no higher, for PTSD is warranted.

The Board has also considered whether this claim should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the first Thun element is not satisfied here for any of the disabilities.  The Veteran's service-connected PTSD is manifested by signs and symptoms such as anxiety, increased startle response, hypervigilance, and one to three panic attacks per week; chronic sleep impairment; anger management problems, irritability, and bad temper; decreased energy, difficulty concentrating, and decreased interest in hobbies and social activities; and depression with crying spells, interpersonal guardedness, feelings of a foreshortened life, emotional numbing detachment, and estrangement from others.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule under Diagnostic Code 9411.  Moreover, the Federal Circuit has emphasized that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  Consequently, the Board finds that the psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.   

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected PTSD.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In adjudicating the Veteran's increased rating claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent that a rating in excess of 50 percent is denied, the preponderance of the evidence is against such aspect of the claim.  Therefore, the benefit of the doubt doctrine is not applicable to the claim for a rating in excess of 50 percent for the Veteran's PTSD prior to January 17, 2012, and such aspect of his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  TDIU

The Veteran contends that the severity of his service-connected disabilities prevent him from obtaining and maintaining gainful employment.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For the entire appeal period stemming from his March 2009 claim, the Veteran is service-connected for PTSD, rated as 50 percent; diabetes mellitus with impotency and nephropathy, rated as 20 percent; tinnitus, rated as 10 percent; and hearing loss, rated 0 percent.

The Veteran's combined rating for compensation purposes since his March 2009 claim is 60 percent.  38 C.F.R. § 4.25.  As his service-connected disabilities may not considered as one disability under 38 C.F.R. § 4.16(a), he does not meet the schedular criteria for a TDIU; however, if it is determined that he is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities, the Board may refer the matter for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).

The lay and medical evidence of record shows that the Veteran's service-connected hearing loss causes difficulty hearing people, especially women and children, particularly when other people are talking or noise is present.  See Statement (January 23, 2012); VA audiological examination (November 2010).

The Veteran's wife opined that he cannot maintain employment due to his sleep habits, panic attacks, lack of attention, and irritability:  noting that he once told a physician to "kiss his ass" in front of other patients.  Statement (January 23, 2012).

Treatment records show that the Veteran's highest level of education is one year of college.  He last worked in 2004, as a carpenter, and retired after his leg and shoulder were crushed in a work-related accident.  The Veteran also has nearly 20 years of experience as a repair technician, nearly 10 years as a bank security specialist, and two years in sales.  See SSA, Disability Report (July 2005).  In 2005, SSA denied disability benefits, finding that the Veteran was capable of working based on his age, education, and past work experience.

In February 2008, a VA psychiatric examiner opined that, but for the Veteran's nonservice-connected physical problems, he could work "with some reduced reliability and productivity."  The examiner concluded that the Veteran's psychiatric disorder resulted in at least moderate to moderately severe social impairment and mild to moderate occupational impairment.

In April 2009, a VA psychiatric examiner opined that the Veteran suffered from moderate psychiatric symptoms that "would make employment somewhat difficult," but would not "in and of themselves preclude employment."

In April 2009, a VA examiner opined that the Veteran's service-connected diabetes mellitus does not impair his ability to perform physical or sedentary employment.  The examination report shows that the Veteran also reported that diabetes mellitus does not affect his daily activities.

During a January 2012 VA psychiatric examination, the Veteran reported that he was "pissed off [the] whole time [he] was working."  He explained that he did not like crowds, was frustrated with customers, and quit after problems with supervisors.  The VA examiner opined that symptoms of the Veteran's service-connected PTSD have a significant impact on his ability to work cooperatively and efficiently with co-workers and supervisors; a moderate impact his ability to work with the public; and a mild to moderate impact on his ability to understand and follow instructions, to retain instructions, and to maintain task persistence and pace.

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities significantly impact his ability to perform work that requires interpersonal communication and cooperation with coworkers and the public.  This is particularly due to the Veteran's PTSD and hearing impairment.  However, the Board also finds that the Veteran's service-connected disabilities do not have a significant impact on his ability to perform independent, physical work consistent with his extensive experience as a repair technician, carpenter, and business owner. See VA examination (January 2012) (noting that the Veteran was last employed as a business owner).  The Board acknowledges that symptoms of his service-connected PTSD would have some impact on the Veteran's ability to work, but finds that they are not prohibitive.  In fact, August 2007 SSA Disability and February 2008 VA examination reports show that the Veteran reported that his nonservice-connected physical problems preclude him from working and that he would go back to work if he was physically able.  Additionally, the April 2009 VA examiner noted that the Veteran's physical health is good, except for his nonservice-connected leg disability.

Overall, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment, specifically employment involving independent, physical work consistent with his extensive experience as a repair technician, carpenter, and business owner, and his educational background.  As such, the Board concludes that the service-connected disabilities alone are not of sufficient severity to produce unemployability.  The preponderance of the evidence is against the claim for a TDIU.  As such, there is no doubt to be resolved and a TDIU is not warranted.
 

ORDER

A 50 percent rating, but no higher, prior to January 17, 2012, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

A TDIU is denied.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


